DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/05/2021. 
In the instant Amendment, claims 1-3, 6-8, 12 and 17 have been amended. 
Claims 1-20 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0032004, filed on 03/20/2019.

Response to Amendment/Argument
Applicant’s argument with respect to claims 1, 6, 11 and 16, filed on 01/05/2021 have been considered but are not persuasive. The cited reference Mammou discloses all the limitation as cited in amended claims 1, 6, 11 and 16. 
Applicant argues that Mammou does not disclose wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing as cited in amended claims 1, 6, 11 and 16. However, after careful consideration, Examiner must respectfully disagree and submit that Mammou [0100], [0104], [0260] discloses a smoothing filter to smooth reconstructed point cloud data. Smoothing filter based on geometry/texture/attributes of the points as in [0120]. Mammou [0304] discloses indicate in the bit stream syntaxes for coding information. Mammou [0342] discloses the group of frame header syntax include radius_to_smoothing and threshold_smoothing syntax, which are signaling data indicating smoothing which can be for attribute or geometry. Therefore, Mammou discloses wherein the encoding further comprises performing at least: geometry smoothing on geometry data in the point cloud data, or attribute smoothing on attribute data in the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing as cited in amended claims 1, 6, 11 and 16.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Mammou et al. (U.S 2019/0087979 A1) hereinafter Mammou.
Regarding claim 1, Mammou discloses a point cloud data transmission method (Mammou [0082]: a method for compressing point cloud data) comprising: 
encoding point cloud data (Mammou [0074], [0087], [0306]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file); and 
transmitting a bitstream that includes the encoded point cloud data and signaling data (Mammou [0074]: The spatial information and attribute information are encoded and transmitted to a decoder; [0352], [0363] Fig. 6: a bit stream structured for a compressed point cloud is illustrated in Fig. 6B),
wherein the encoding further comprises performing at least: geometry smoothing on geometry data in the point cloud data, or attribute smoothing on attribute data in the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing and threshold_smoothing syntax, , hence information indicating smoothing which can be for attribute or geometry).

Regarding claims 2 and 7, Mammou discloses all the limitations of claims 1 and 6, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the point cloud data includes occupancy map data, and wherein geometry data, attribute data, and occupancy map data are encoded by a video based point cloud compression (V-PCC) scheme, respectively (Mammou [0074], [0087]-[0088]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file; [0164]: geometry coordinates of all projected points of the point cloud are considered; [0280]: geometry information is compressed; [0096]: occupancy map is compressed; [0225]: techniques for encoding of an occupancy map the arithmetic encoding context could be adaptively adjusted based on information extracted from the video bit streams associated with the texture/geometry/motion frames; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0359]-[0370], [0402]: encoded point cloud compression CPP bit stream; [0353]: a point cloud coding scheme for video data; [0007], [0009], [0342]: image encoder and decoder in accordance with a Motion Picture Expert Group (MPEG); [0148]: a projection-based transformation that maps 3D points to 2D pixels to support 3D to 2D mapping. Hence, video based point cloud compression scheme).  

Regarding claims 3 and 8, Mammou discloses all the limitations of claims 2 and 6, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the bitstream includes V-PCC units, each of which includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the encoded geometry data, the encoded attribute data, the encoded occupancy map data or signaling data, the signaling data including at least patch information or parameter information (Mammou [0369]-[0370]: a component unit that is defined and used within a point cloud compression PCC bitstream is the Point Cloud Compression Network Abstraction Layer (PCCNAL) unit; [0391]: the PCCNAL units can have a PCCNAL header which may include a start code and contains OCCNAL trailing bits; [0392]: PCCNAL header includes identification information as well as any related payload that would correspond to such identifier. An identifier can indicate that the payload includes geometry data information. Other identifiers could correspond to occupancy information, attributes).  

Regarding claims 4 and 9, Mammou discloses all the limitations of claims 3 and 8, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein at least the header or the signaling data includes layer information related to a layer of the geometry data and a layer of the attribute data (Mammou [0391]-[0392]: the PCCNAL units have a PCCNAL header which includes identification information as well as any related payload that would correspond to such identifier; [0340]: signaling in the stream header additional metadata regarding the point cloud data; [0367]: PCCNAL unit contains information on one or more types of data and its related header information. Encapsulated data can be placed in any location within a bit stream; [0402]: set of parameters comprises a PCCNAL unit; [0411], [0345]: wherein the parameters include a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence PCCNAL unit comprises metadata which includes layer information related to a layer of the geometry data and a layer of attribute data).  

Regarding claims 5 and 10, Mammou discloses all the limitations of claims 4 and 9, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the layer information includes at least one of information for indicating whether multiple layers have been used to encode the geometry data, information for indicating whether multiple layers have been used to encode the attribute data, (Mammou [0411]: a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream. In case that the layers are more than 1, the number of layer is also signaled, hence information for indicating whether multiple layers have been used for geometry data and attribute data. This syntax element defines the number of layers that the geometry and attribute data video have).  

Regarding claim 6, Mammou discloses a point cloud data transmission device (Mammou [0074]: an encoder to compress point cloud data) comprising: 
an encoder for encoding point cloud data (Mammou [0074], [0087], [0306]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file); and 
a transmitter for transmitting a bitstream that includes the encoded point cloud data and signaling data (Mammou [0074], [0088], [0597]: a encoder generate compressed version of the point cloud that is transmitted via network to a decoder; [0352], [0363] Fig. 6: a bit stream structured for a compressed point cloud is illustrated in Fig. 6B),
wherein the encoder further reconstructs the encoded point cloud data and performs at least: geometry smoothing on geometry data in the point cloud data, or attribute smoothing on attribute data in the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing (Mammou [0086], [0099]-[0100], [0104]: the decoder reconstructs the point cloud data using decompressed data; Fig. 2A, [0092]: an encoder that generates reconstructed geometry image; Fig. 4A, [0264]: encoder includes closed loop color conversion module which reconstruct point cloud data as in [0267]; [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing and threshold_smoothing syntax).


Regarding claim 11, Mammou discloses a point cloud data reception method (Mammou [0081]: a method for receiving and decompress encoded point cloud data) comprising: 
receiving a bitstream that includes point cloud data (Mammou [0440], [0075], [0099]: a decoder receives image data of the point cloud); 
decoding the point cloud data (Mammou [0440]-[0441], [0599], [0777]: a decoder receive data and generate decompressed point cloud data);
reconstructing the decoded point cloud data (Mammou [0086], [0099]-[0100], [0104]: reconstruct the point cloud data using decompressed data); and 
rendering the reconstructed point cloud data (Mammou [0599], [0049]: the decoder decompresses the compressed point cloud and the point cloud data is rendered via a head mounted display as in [0599]),
wherein reconstructing comprises performing at least: geometry smoothing on geometry data in the point cloud data, or attribute smoothing on attribute data in the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing and threshold_smoothing syntax, hence information indicating smoothing which can be for attribute or geometry).

Regarding claim 16, Mammou discloses a point cloud data reception device (Mammou [0074]: an decoder to decompress point cloud data) comprising: 
(Mammou [0440], [0075], [0099]: a decoder receives image data of the point cloud); 
a decoder for decoding the point cloud data (Mammou [0440]-[0441], [0599], [0777]: a decoder receive data and generate decompressed point cloud data); 
a reconstructing processor for reconstructing the decoded point cloud data (Mammou [0086], [0099]-[0100], [0104]: the decoder reconstructs the point cloud data using decompressed data); and 
a renderer for rendering the reconstructed point cloud data (Mammou [0599], [0049]: the decoder decompresses the compressed point cloud and the point cloud data is rendered via a head mounted display as in [0599]),
wherein the reconstruction processor further performs at least: geometry smoothing on geometry data in the point cloud data, or attribute smoothing on attribute data in the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the geometry smoothing information includes at least information for indicating a geometry smoothing method, information for indicating a geometry smoothing grid size, or information for indicating a geometry smoothing threshold for the geometry smoothing, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method or information for indicating an attribute smoothing threshold for the attribute smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing and threshold_smoothing syntax).

Regarding claims 12 and 17, Mammou discloses all the limitations of claims 11 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the point cloud data in the received bitstream includes geometry data, attribute data, and occupancy map data, which are encoded by a video based point cloud compression (V-PCC) scheme, respectively (Mammou [0267], [0280]: decompressed data include geometry data; [0075]: decoder receives one or more set of point cloud data comprising compressed attribute information; [0440]-[0441], [0350], [0366]: decoder receive and decode the occupancy map and geometry information; [0369]: point cloud compression PCC bitstream; [0366]: point cloud compression PCC decoder to decode video stream; [0353]: a point cloud coding scheme for video data; [0007], [0009], [0342]: image encoder and decoder in accordance with a Motion Picture Expert Group (MPEG); [0148]: a projection-based transformation that maps 3D points to 2D pixels to support 3D to 2D mapping. Hence, video based point cloud compression scheme).  

Regarding claims 13 and 18, Mammou discloses all the limitations of claims 12 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the bitstream includes V-PCC units, each of which includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the geometry data, the attribute data, the occupancy map data or the signaling data, the signaling data including at least patch information or parameter information (Mammou [0369]-[0370]: a component unit that is defined and used within a point cloud compression PCC bitstream is the Point Cloud Compression Network Abstraction Layer (PCCNAL) unit; [0391]: the PCCNAL units can have a PCCNAL header which may include a start code and contains OCCNAL trailing bits; [0392]: PCCNAL header includes identification information as well as any related payload that would correspond to such identifier. An identifier can indicate that the payload includes geometry data information. Other identifiers could correspond to occupancy information, attributes).  

Regarding claims 14 and 19, Mammou discloses all the limitations of claims 13 and 18, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein at least the header or the signaling data includes layer information related to a layer of the geometry data and a layer of the attribute data (Mammou [0391]-[0392]: the PCCNAL units have a PCCNAL header which includes identification information as well as any related payload that would correspond to such identifier; [0340]: signaling in the stream header additional metadata regarding the point cloud data; [0367]: PCCNAL unit contains information on one or more types of data and its related header information. Encapsulated data can be placed in any location within a bit stream; [0402]: set of parameters comprises a PCCNAL unit; [0411], [0345]: wherein the parameters include a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence PCCNAL unit comprises metadata which includes layer information related to a layer of the geometry data and a layer of attribute data).  


Regarding claims 15 and 20, Mammou discloses all the limitations of claims 14 and 19, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the layer information includes at least one of information for indicating whether multiple layers have been used to encode the geometry data, information for indicating whether multiple layers have been used to encode the attribute data, information for indicating whether a number of layers used to encode the geometry data is different from a number of layers used to encode the attribute data, information for indicating the number of layers used to encode the geometry data, or information for indicating the number of layers used to encode the attribute data (Mammou [0411]: a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence information for indicating whether multiple layers have been used for geometry data and attribute data. In case that the layers are more than 1, the number of layer is also signaled. This syntax element defines the number of layers that the geometry and attribute data video have).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinharoy et al (U.S 2019/0197739 A1) discloses video based point cloud compression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486